—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplin*698ary rule prohibiting the unauthorized use of controlled substances after his urine tested positive for the presence of cannabinoids and opiates. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the detailed misbehavior report and the testimony of the correction officer who prepared the report and conducted the two urinalysis tests (see, Matter of Moley v Selsky, 245 AD2d 588; Matter of Martinez v Ross, 243 AD2d 914, appeal dismissed 91 NY2d 887).
We are unpersuaded by petitioner’s assertion that a typographical error made by the reporting officer on some of the test forms requires annulment of the determination. The officer testified that he experienced some initial difficulty reading petitioner’s identification number as it was written on the request for urinalysis form, causing him to transpose two of the digits when filling out subsequent test forms. The officer further testified, however, that he had quickly perceived the error and immediately remedied it, leaving no chance that the urine that he tested came from someone other than petitioner (see, Matter of Ellison v Goord, 269 AD2d 639; see also, Matter of Maldonado v Goord, 270 AD2d 742). Petitioner has failed to demonstrate that his case was prejudiced as a result of this error (see, Matter of Alston v Great Meadow Correctional Facility, 252 AD2d 697). The remaining contentions raised herein have been reviewed and found to be without merit.
Cardona, P.J., Her cure, Peters, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.